408 S.E.2d 853 (1991)
330 N.C. 113
Roger Steven MAYHEW, Employee-Plaintiff,
v.
Charles Jerry HOWELL and Ronnie C. Craven, Non-insured Employer,
and/or
Ryan Homes, Inc., Employer, and Home Indemnity Company, Carrier, Defendants.
No. 181A91.
Supreme Court of North Carolina.
October 3, 1991.
Harkey, Fletcher, Lambeth & Nystrom by Philip D. Lambeth, Charlotte, for plaintiff-appellant.
Hedrick, Eatmon, Gardner & Kincheloe by Mika Z. Savir, Charlotte, for defendant-appellees Ryan Homes and Home Indem. Co.
PER CURIAM.
The decision of the Court of Appeals is
AFFIRMED.